

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT
AGREEMENT


This AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of April 5, 2013 is by and among OMNOVA Solutions Inc.
(the “Borrower”), the financial institutions party to this Amendment, as
Lenders, and JPMorgan Chase Bank, N.A., as Agent for the Lenders. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Credit Agreement (as hereinafter defined).


RECITALS


WHEREAS, Agent, the Lenders named therein and the Borrower are parties to that
certain Second Amended and Restated Credit Agreement, dated as of December 9,
2010 (as amended, the “Credit Agreement”); and


WHEREAS, the Borrower has requested that Agent and Lenders, and Agent and
Lenders have agreed to, amend the Credit Agreement as described herein and upon
the terms and conditions set forth herein;


NOW THEREFORE, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:


SECTION 1. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 8 hereof, the parties hereto hereby
agree to the following amendment:


(a) Section 2.5 of the Credit Agreement is hereby amended and restated to read
as follows:


“2.5 Unused Line Fee. On the first day of each Fiscal Quarter and on the
Termination Date the Borrowers agree to pay to the Agent, for the account of the
Lenders, in accordance with their respective Pro Rata Shares, an Unused Line Fee
equal to the rate then applicable under the definition of Unused Line Fee times
the amount by which the Maximum Revolver Amount exceeded the sum of the average
daily outstanding amount of Revolving Loans and the average daily undrawn face
amount of outstanding Letters of Credit, during the immediately prior Fiscal
Quarter or shorter period if calculated for the first Fiscal Quarter ending
after the Closing Date or on the Termination Date. The Unused Line Fee shall be
computed on the basis of a 360-day
year for the actual number of days elapsed. All principal payments received by
the Agent shall be deemed to be credited to the Borrowers’ Loan Account
immediately upon receipt of good funds for purposes of calculating the Unused
Line Fee pursuant to this
Section 2.5.”


(b) Section 3.7 of the Credit Agreement is hereby amended by adding a new
sentence to the end thereof to read as follows:



--------------------------------------------------------------------------------



“Notwithstanding anything in this Section 3.7 to the contrary, amounts received
from any Guarantor that is not a Qualified ECP Guarantor shall not be applied to
any Excluded Swap Obligations of such Guarantor.”


(c) Section 7.10(c) of the Credit Agreement is hereby amended and restated to
read as follows:


“(c) Omnova may pay cash Dividends so long as (i) no Default or Event of Default
is in existence at such time or would result therefrom and (ii) Borrowers’
Availability equals an amount no less than 40% of the aggregate Commitments then
in effect after giving effect to such Dividends.”


(d) Section 7.11 of the Credit Agreement is hereby amended by deleting the
amount of “$1,000,000” set forth in clause (iii) therein and replacing it with
the amount of “$5,000,000”.


(e) Section 7.11 of the Credit Agreement is hereby amended by amending and
restating clause (xiv) therein to read as follows:


“(xiv) subject to the provisions of this Section 7.11(xiv) and the requirements
contained in the definition of Permitted Acquisition, the Borrowers and
wholly-owned Subsidiaries of Omnova may from time to time after Closing Date
effect Permitted Acquisitions, so long as (A) all the criteria set forth in the
definition of Permitted Acquisition are satisfied, (B) all representations and
warranties contained herein or in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties were made on and as of the date of such Permitted
Acquisition (both before and after giving effect thereto), unless stated to
relate to a specific earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date, (C) in the case of acquisitions effected by any Borrower or Guarantor,
such Borrower or Guarantor is able to, and does, grant a Lien to the Agent for
the benefit of the Lenders on and security interest in assets acquired thereby
in connection with such Permitted Acquisition and (D) the Company shall have
delivered to the Agent an officer’s certificate executed by a senior financial
officer of Omnova, certifying to the best of his or her knowledge, compliance
with the requirements of preceding clauses (A) through (C);”


(f) Section 7.11 of the Credit Agreement is hereby amended by amending and
restating clause (xvii) therein to read as follows:


“(xvii) in addition to the other exceptions set forth in this Section
7.11, Omnova and its Subsidiaries may make additional Restricted Investments
after the Closing Date to the extent not otherwise permitted under this Section
7.11 so long as (A) no Default or Event of Default is in existence at such time
or would result therefrom and (B) Borrowers’ Availability equals an amount no
less



2

--------------------------------------------------------------------------------



than 40% of the aggregate Commitments then in effect after giving effect to such
Restricted Investment;”


(g) Section 7.13(c) of the Credit Agreement is hereby amended by deleting the
amount of “$20,000,000” set forth therein and replacing it with the amount of
“$25,000,000”.


(h) Section 7.14 of the Credit Agreement is hereby amended by amending and
restating such Section 7.14 to read as follows:


“7.14 Prepayment. Neither the Borrowers nor any of their Subsidiaries shall
voluntarily prepay or redeem any Debt, except (a) the Obligations in accordance
with the terms of this Agreement, (b) the Debt under the Term Loan Agreement to
the extent permitted under Section 3.3(a) of this Agreement, subject to the
Intercreditor Agreement and (c) Debt under the Term Loan Agreement and any other
Debt (other than the Obligations) so long as at the time of, and after giving
effect to, such prepayment or redemption, Borrowers’ Availability equals an
amount no less than 40% of the aggregate Commitments then in effect. Neither the
Borrowers nor any of their Subsidiaries shall prepay Debt under the Term
Loan Agreement from “Excess Cash Flow” (as defined in the Term Loan Agreement as
of December 9, 2010) unless, after giving effect to any such prepayment
Borrowers have Availability of at least $25,000,000.


(i) The definition of “Applicable Margin” set forth in Annex A to the Credit
Agreement is hereby amended and restated to read as follows:


“Applicable Margin” means,


(i)    with respect to CBFR Revolving Loans and all other Obligations, 0.75%;
(ii)     with respect to Eurodollar Revolving Loans, 1.75%; and
(iii) with respect to the Letter of Credit Fee, the Applicable Margin for
Eurodollar Revolving Loans.


The Applicable Margins shall be at Level I below from and after April 1,
2013 and shall be adjusted (up or down) on a quarterly basis as determined by
the Borrowers’ average daily Availability for the Fiscal Quarter then ending and
shall be effective on the first day of each Fiscal Quarter (commencing with the
Fiscal Quarter commencing June 1, 2013). Adjustments in Applicable Margins shall
be determined by reference to the following grid:
Level
If the Average Daily Availability is:
Eurodollar Revolving Loans Applicable Margins:
CBFR Revolving Loans Applicable Margins:


3

--------------------------------------------------------------------------------





Level
If the Average Daily Availability is:
Eurodollar Revolving Loans Applicable
Margins:
CBFR Revolving Loans Applicable Margins:


I


≥ $50,000,000
1.75%
0.75%






II


< $50,000,000 but
≥ $25,000,000
2.00%
1.00%






III


< $25,000,0000
2.25%
1.25%





If Borrower Representative fails to deliver the Borrowing Base Certificate to
the Agent at the time required pursuant to Section 5.2(k), then the Applicable
Margins shall be the highest level set forth in the foregoing grid until five
days after such Borrowing Base Certificate is so delivered. If a Default or
Event of Default has occurred and is continuing at the time any reduction in the
Applicable Margins is to be implemented, no reduction may occur until the first
day of the first Fiscal Quarter following the date on which such Default or
Event of Default is waived or cured.”


(j) The definition of “Consolidated Net Income” set forth in Annex A to the
Credit Agreement is hereby amended by replacing clause (3) therein with the
following: “(3) [Intentionally Deleted];”
(k) The definition of “Obligations” set forth in Annex A to the Credit Agreement
is hereby amended by adding the following new sentence to the end thereof to
read as follows:


“Notwithstanding the foregoing, the foregoing definition of “Obligations” shall
not create any guarantee by any Guarantor of (or grant of security interest by
any Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor.”


(l) The definition of “Permitted Dividend Amount” set forth in Annex A to the
Credit Agreement is hereby deleted.



4

--------------------------------------------------------------------------------



(m) The definition of “Stated Termination Date” set forth in Annex A to the
Credit Agreement is hereby amended and restated to read as follows:


“Stated Termination Date” means December 9, 2017.


(n) The definition of “Unused Line Fee” set forth in Annex A to the Credit
Agreement is hereby amended and restated to read as follows:


“Unused Line Fee” means a fee calculated under Section 2.5 at a rate equal to,
at any time of determination: (a) 0.25% to the extent the sum of the outstanding
principal amount of Loans and the undrawn face amount of Letters of Credit at
such time is equal to or exceeds 50% of the Maximum Revolver Amount then in
effect; or (b) 0.375% to the extent the sum of the outstanding principal amount
of Loans and face amount of Letters of Credit at such time are less than
50% of the Maximum Revolver Amount then in effect


(o) Annex A to the Credit Agreement is hereby amended by adding the following
new defined terms thereto in their proper alphabetical places:


“Commodity Exchange Act” means the Commodity Exchange Act (7
U.S.C. § 1 et seq.), as amended from time to time, and any successor statute.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guaranty of such Guarantor or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guaranty of such Subsidiary
Guarantor
becomes or would become effective with respect to such related Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guaranty or security interest is or
becomes illegal.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as



5

--------------------------------------------------------------------------------



constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.






SECTION 2. Representations And Warranties of Borrowers. Borrower represents and
warrants that:


(a) the execution, delivery and performance by such Borrower of this Amendment
has been duly authorized by all necessary corporate action and is a legal, valid
and binding obligation of such Person enforceable against such Person in
accordance with its terms, except as the enforcement thereof may be subject to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar
law affecting creditors’ rights generally and (ii) general principles of equity
(regardless of whether such enforcement is sought in a proceeding in equity or
at law);


(b) each of the representations and warranties contained in the Credit
Agreement, as amended hereby, is true and correct in all material respects on
and as of the date hereof as if made on the date hereof;


(c) no Event of Default shall have occurred and be continuing under the
Credit Agreement after giving effect to this Amendment; and


(d) neither the execution, delivery and performance of this Amendment nor the
consummation of the transactions contemplated hereby does or shall contravene,
result in a breach of, or violate (i) any provision of such Borrower’s
certificate or articles of incorporation or bylaws, (ii) any law or regulation,
or any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which such Borrower is a party or by which it or any of its property is bound,
except in any such case to the extent such conflict or breach has been waived by
a written waiver document, a copy of which has been delivered to Agent on or
before the date hereof.


SECTION 3. Acknowledgments Regarding Credit Agreement.
(a) Except as specifically amended above, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed. The parties hereto agree that this Amendment shall constitute a Loan
Document.


(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or the Lenders under
the Credit Agreement or any other Loan Documents, nor constitute a waiver of any
provision of the Credit Agreement or any other Loan Documents. Upon the
effectiveness of this

6

--------------------------------------------------------------------------------



Amendment, each reference in the Credit Agreement and the other Loan Documents
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of similar import
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment.


(c) Borrower hereby acknowledges and agrees that there is no defense, setoff or
counterclaim of any kind, nature or description to the Obligations or the
payment thereof when due.


(d) Each Guarantor hereby reaffirms its guarantee of the Obligations, taking
into account the provisions of this Amendment.


SECTION 4. Costs And Expenses. As provided in Section 13.7 of the Credit
Agreement, the Borrower agrees to reimburse Agent for all fees, reasonable
out-of-pocket costs and expenses of the Agent (including attorney costs) in
connection with the preparation, execution, delivery and administration of this
Amendment (and the other documents to be delivered in connection herewith).


SECTION 5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED TO CONFLICTS OF LAWS PROVISIONS)
OF THE STATE OF ILLINOIS.


SECTION 6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.


SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.



7

--------------------------------------------------------------------------------



SECTION 8. Effectiveness. This Amendment shall become effective upon:


(a) Receipt by the Agent of duly executed counterparts to this Amendment by the
Borrower, Guarantors and the Lenders;


(b) Receipt by the Agent, for the ratable benefit of the Lenders based on their
Commitments on the date hereof, of an amendment fee equal to, for each Lender
(a)
0.10% multiplied by the Commitment of such Lender on the date hereof (less any
increase in its Commitment accepted by such Lender on the date hereof) plus (b)
0.25% multiplied by the amount of any additional Commitment accepted by such
Lender on the date hereof;


(c) Receipt by Agent of an officer’s certificate of Borrower and each Guarantor
certifying that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Person
authorizing the execution, delivery and performance of this Amendment; and


(d) The Agent shall have received opinions of counsel to the Borrower and
Guarantors, each in form and substance satisfactory to Agent.


SECTION 9. Amendment to Guaranty Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 8 hereof, the parties hereto hereby
agree that the Guaranty Agreement is hereby amended by adding the following new
paragraph to the end of Section 2.1 of the Guaranty Agreement to read as
follows:


“Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 2.1 for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this Section 2.1 or otherwise under this
Guaranty voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 2.1 shall remain in full force and
effect until all the Guaranteed Obligations are paid in full and the Commitments
are terminated. Each Qualified ECP Guarantor intends that this Section 2.1
constitute, and this Section 2.1 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”


SECTION 10. Post-Closing Covenant. Within 60 days after the date hereof (or such
later date as the Agent may agree in its sole discretion), the Borrower will
take any actions deemed reasonably advisable by the Agent due to this Amendment
to preserve or continue the perfection of liens and security interests granted
prior to the date hereof securing the Obligations, including without limitation
any amendments to real property mortgages, date down or modification
endorsements to the title policies insuring such mortgages (to the extent
available in the

8

--------------------------------------------------------------------------------



applicable jurisdictions at commercially reasonable rates) and/or title searches
and opinions of counsel with respect thereto. Notwithstanding anything to the
contrary, Borrower shall not be required to comply with the requirements set
forth in this Section 9 with respect to the mortgaged property located in
Mississippi, which is currently in the process of being sold. If said
mortgaged property is not sold by December 31, 2013, then the Borrowers shall
have sixty (60)
days to comply with the requirements set forth in this Section 9.
[Signature Pages Follow]



9

--------------------------------------------------------------------------------






[ex10341.jpg]





S-1

--------------------------------------------------------------------------------




[ex10342.jpg]



--------------------------------------------------------------------------------




[ex10343.jpg]




--------------------------------------------------------------------------------




[ex10344.jpg]




--------------------------------------------------------------------------------




[ex10345.jpg]


